[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR CUSTODY AND VISITATION, CODED 114
The defendant has filed a motion for custody seeking an order of joint legal custody pendente lite with primary residence with CT Page 8145 the plaintiff mother. The plaintiff seeks an order of sole custody. The parties are also in dispute as to the nature of the visitation to be granted to the defendant. There are two minor children issue of this marriage: Tory Daines, born July 8, 1986 and Kristin Daines, born August 10, 1994.
The court enters the following orders:
1. Joint custody of the minor children is awarded to the plaintiff and the defendant, with primary physical residence with the plaintiff.
2. The defendant is awarded the following visitation with the minor child, Tory Daines:
         (a) Visitation is to be on Saturday mornings from 8 a.m. to noon. It is to be restricted to public places when not at the plaintiff's residence. The plaintiff is to bring the child to the public place and pick up the child at the public place. She is not to remain during the visitation. The location of the public place is to be within a reasonable distance of the plaintiff's residence and is to be selected by the defendant upon notice to the plaintiff.
         (b) Visitation may also be at the plaintiff's residence where the plaintiff will be allowed to remain.
         (c) Visitation with Tory may be subject to modification after she has been in therapy for a reasonable period of time and her therapist is able to render an opinion as to whether it is in her best interest to modify the present visitation schedule.
3. Visitation with the minor child, Kristin Daines, is to be as follows:
         (a) visitation with Kristin is to be on Saturday from noon to 4 p.m. and Sunday from noon to 5 p.m. The defendant is to pick up Kristin at the plaintiff's residence and is to return her to the residence. Visitation is to be unsupervised with Kristin.
4. The court orders that neither party permanently remove either or both children from the State of Connecticut without prior court order.
5. The court orders that neither party schedule any CT Page 8146 activity for either or both children during the time the children are scheduled to be with the other party.
Axelrod, J.